DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the application filed on August 02, 2021. Claims 1-4, 6-11, 13-18, and 20-23 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Abraham et al. (US 2017/0116679 A1, hereinafter referred to as Abraham), and further in view of Radford et al. (US 2017/0060835 A1, hereinafter referred to as Radford), and Manning et al. (US 2017/0052958 A1, hereinafter referred to as Manning).

As to claim 1, Sarawagi teaches. A method comprising:
receiving labeled transaction records, each labeled transaction record including a respective sequence of tokens labeled with a respective sequence of tags, each tag being an abstraction of one or more corresponding tokens (see page 265… Customer Care… specific transaction in a sales database…; page 275, 1.5.1 Structured Databases… sales transactions database and product database…; page 282-283, 2.1 Form and Representation of Rules…tagging actions: assigning an entity label to a sequence of tokens, inserting the start or the end of an entity tag at a position, or assigning multiple entity tags…;, pages 297-298, 3.1 Token-level Models…This is the most prevalent of statistical extraction methods on plain text data. The unstructured text is treated as a sequence of tokens and the extraction problem is to assign an entity label to each token.   Figure 3.1 shows two example sequences of eleven and nine words each.  We denote the sequence of tokens as x = x1 ・ ・ ・xn.  At the time of extraction each xi has to be classified into one of a set Y of labels. This gives rise to a tag sequence y = y1 ・ ・ ・yn….Token labeling can be thought of as a generalization of classification where instead of assigning a label to each token, we assign labels to a sequence of tokens);
receiving a test transaction record comprising a sequence of test tokens (see page 265… Customer Care…collects many forms of unstructured data from customer interaction…; pages 297-298, 3.1 Token-level Models…This is the most prevalent of statistical extraction methods on plain text data. The unstructured text is treated as a sequence of tokens and the extraction problem is to assign an entity label to each token.   Figure 3.1 shows two example sequences of eleven and nine words each.  We denote the sequence of tokens as x = x1 ・ ・ ・xn.  At the time of extraction each xi has to be classified into one of a set Y of labels. This gives rise to a tag sequence y = y1 ・ ・ ・yn….Token labeling can be thought of as a generalization of classification where instead of assigning a label to each token, we assign labels to a sequence of tokens);
identifying one or more particular test tokens from the test transaction record that correspond to a particular tag of interest in the likely sequence of tags (see page 275… section 1.5.1 Structured Databases, wherein, using the broadest reasonable interpretation, Examiner interprets “the sales transactions database and product database for extracting fields like customer id and product name in a customer email” and page 283…“tagging actions: assigning an entity label to a sequence of tokens, inserting the start or the end of an entity tag at a position, or assigning multiple entity tags” to teach the limitation).
However, Sarawagi fails to explicitly teach:
training a machine learning model based on the labeled transaction records, wherein the machine learning model is configured to process an input sequence of tokens and to generate a predicted sequence of tags corresponding to the input sequence of tokens;
predicting a likely sequence of tags corresponding to the sequence of test tokens of the test transaction record using the trained machine learning model.
Abraham, in combination with Sarawagi, teaches: 
training a machine learning model based on the labeled transaction records, wherein the machine learning model is configured to process an input sequence of tokens and to generate a predicted sequence of tags corresponding to the input sequence of tokens (see paragraphs [0081]…a corpus of user interactions (e.g., as captured in a user profile store) can sometimes be dispositive (e.g., strongly correlated to a particular merchant)…; [0083]…user profile store 210 (e.g., comprising user profile records 2081 , user profile records 2082 , etc.)…merchant data store 214 (e.g., which can be composed of merchant names 216 and/or merchant addresses 218 and/or merchant logos 220); [0049]-[0052]…a model generator 110, a model validator 115, and a predictor 114. The model generator correlates input vectors (e.g., features vector 1810) with known correct results (e.g., training results 182) to form a trained predictive model.
For training the model, the results (e.g., expected output of the predictor) are input to the model generator. A set of vectors derived from receipts of twenty other trips to "Dunking Doughnuts" and the receipts of twenty other trips to "Don's Doughnuts" are input to the vector corpus and the precision and recall (and other quantifications) are calculated. The validated model can be used as predictor…);
predicting a likely sequence of tags corresponding to the sequence of test tokens of the test transaction record using the trained machine learning model (see [0049]-[0052]…a model generator 110, a model validator 115, and a predictor 114. The model generator correlates input vectors (e.g., features vector 1810) with known correct results (e.g., training results 182) to form a trained predictive model.  For training the model, the results (e.g., expected output of the predictor) are input to the model generator. A set of vectors derived from receipts of twenty other trips to "Dunking Doughnuts" and the receipts of twenty other trips to "Don's Doughnuts" are input to the vector corpus and the precision and recall (and other quantifications) are calculated. The validated model can be used as predictor, and results from predictor 114 can be deemed to be statistically reliable, at least to the extent as determined by the model validator 115).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Sarawagi to add an input sequence of tokens to Sarawagi’s system as taught by Abraham above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a predicted sequence of tags, as suggested by Abraham ([0051]).
However, Sarawagi and Abraham fail to explicitly teach:
predicting a canonical name from the test transaction record based on the one or more particular test tokens; and 
providing the canonical name to an information consumer for storage or presentation, wherein the method is performed by one or more processors.
Radford, in combination with Sarawagi and Abraham, teaches:
predicting a canonical name from the test transaction record based on the one or more particular test tokens (see paragraph [0024]-[0025]…training a named entity recognition in which each document has (at training and prediction time) one or more document-level entity tags…entity tags may include canonical names of entities, such as an identifier in a knowledge base (e.g., a Wikipedia title or URL…; [0038]…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi and Abraham to add a canonical name prediction to the combination system of Sarawagi and Abraham, as taught by Radford, above.  The modification would have been obvious because one of ordinary skill would be motivated to have the complexity of prediction increased with the number of features in the set of token features, leading to an efficiency cost, as suggested by Radford ([0055]).
Radford, in combination with Sarawagi and Abraham, teaches predicting canonical names and network server storage but fails to explicitly teach:
providing the canonical name to an information consumer for storage or presentation, wherein the method is performed by one or more processors.
However Manning, in combination with Sarawagi, Abraham and Radford teaches:
providing the canonical name to an information consumer for storage or presentation, wherein the method is performed by one or more processors (see paragraphs [0089], server 430 can provide information for being displayed on a display; [0113]…user interfaces ( e.g., user interface 524, which may be displayed to a user via client computing device 110) by which records may be reviewed and/or groups, models, etc. may be reviewed, trained, evaluated, and/or validated…; [0116], [0118] and [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, Abraham and Radford to add a data store to the combination system of Sarawagi, Abraham and Radford as taught by Manning, above.  The modification would have been obvious because one of ordinary skill would be motivated to enable efficient comparison of records, as well as various pairing functions to identify records for comparison, as suggested by Manning ([0055]).

Claim 8 recites substantially the same functionalities recited in claim 11, and is directed to a system that performs the method of claim 1.  Abraham teaches computers [0110] and storage devices [0110].  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 15 recites substantially the same functionalities recited in claim 5, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 5.  Abraham teaches a non-transitory computer readable storage medium [0116].  Therefore, claim 15 is rejected for the same reasons as applied to claim 1 above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Abraham et al. (US 20170116679 A1, hereinafter referred to as Abraham), and further in view of Radford et al. (US 2017/0060835 A1, hereinafter referred to as Radford), and Manning et al. (US 2017/0052958 A1, hereinafter referred to as Manning), and Gupta et al. (US 2010/0274770 A1,  hereinafter referred to as Gupta).

As to claim 2, which incorporates the rejection of claim 1, Sarawagi teaches:
 receiving unlabeled transaction records (see page 265… Customer Care…collects many forms of unstructured data from customer interaction…).
However, Sarawagi, Abraham, Radford and Manning fail to explicitly teach:
each unlabeled transaction record including a respective sequence of tokens without being labeled with sequences of tags, wherein training the machine learning model is further based on the unlabeled transaction records.  
However Gupta, in combination with Sarawagi, Abraham, Radford and Manning teaches:
each unlabeled transaction record including a respective sequence of tokens without being labeled with sequences of tags, wherein training the machine learning model is further based on the unlabeled transaction records (see Fig. 2, element 210;  paragraph [0004]…segments of one or more tokens in a token sequence collection are partially labeled with labels from a set of target labels using high precision domain-specific labelers so as to generate a partially labeled sequence collection having a plurality of labeled segments and a plurality of unlabeled segments…; [0047]…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, Abraham, Radford and Manning to add unlabeled transaction record with respective sequence of tokens to the combination system of Sarawagi, Abraham, Radford and Manning as taught by Gupta, above.  The modification would have been obvious because one of ordinary skill would be motivated to using a trained model to label the unlabeled segments and labeled segments of the sequence collection to generate a labeled sequence collection, as suggested by Gupta ([0047]).

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2.  Abraham teaches computers [0116] and storage devices [0110].  Therefore, claim 9 is rejected for the same reasons as applied to claim 2 above.

Claim 16 recites substantially the same functionalities recited in claim 2, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 5.  Abraham teaches a non-transitory computer readable storage medium [0116].  Therefore, claim 15 is rejected for the same reasons as applied to claim 2 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Abraham et al. (US 20170116679 A1, hereinafter referred to as Abraham), and further in view of Radford et al. (US 2017/0060835 A1, hereinafter referred to as Radford), and Manning et al. (US 2017/0052958 A1, hereinafter referred to as Manning), and Gupta et al. (US 2010/0274770 A1,  hereinafter referred to as Gupta), and Yakhnenko et al. (US 20090055183 A1, hereinafter referred to as Yakhnenko).

As to claim 3, which incorporates the rejection of claim 2, Gupta teaches unlabeled segments but Sarawagi, Abraham, Radford, Manning and Gupta fail to explicitly teach:
wherein training the machine learning model based on the unlabeled transaction records includes training a Hidden Markov Model (HMM), wherein the tags are designated as states in the HMM, and the sequence of tokens in the unlabeled transaction records are designated as observation sequences in the HMM. 
However, Yakhnenko, in combination with Sarawagi, Abraham, Radford, Manning and Gupta teaches:
wherein training the machine learning model based on the unlabeled transaction records includes training a Hidden Markov Model (HMM), wherein the tags are designated as states in the HMM, and the sequence of tokens in the unlabeled transaction records are designated as observation sequences in the HMM (see paragraphs [0004]-[0005]… models the words in the text as observations, and the tags as hidden states…Hidden Markov Model also allows for the use of unlabeled data…; [0029]-[0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, Abraham, Radford, Manning and Gupta to add unlabeled transaction record with respective sequence of tokens to the combination system of Sarawagi, Abraham, Radford, Manning and Gupta as taught by Yakhnenko, above.  The modification would have been obvious because one of ordinary skill would be motivated to predict structured output, which is more general than generative HMM and a maximum entropy Markov model, as suggested by Yakhnenko ([0034]).

Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3.  Abraham teaches computers [0116] and storage devices [0110].  Therefore, claim 10 is rejected for the same reasons as applied to claim 3 above.

Claim 17 recites substantially the same functionalities recited in claim 3, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 3.  Abraham teaches a non-transitory computer readable storage medium [0116].  Therefore, claim 17 is rejected for the same reasons as applied to claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Abraham et al. (US 20170116679 A1, hereinafter referred to as Abraham), and further in view of Radford et al. (US 2017/0060835 A1, hereinafter referred to as Radford), and Manning et al. (US 2017/0052958 A1, hereinafter referred to as Manning), and Bengio et al. (US 10,504,023 B1, hereinafter referred to as Bengio).

As to claim 4, which include the rejection of claim 1, Radford teaches training sequence of tokens (paragraph [0017]).  But Sarawagi, Abraham, Radford and Manning fail to explicitly teach: wherein training the machine learning model based on the labeled transaction records includes training a Recurrent Neural Network (RNN), wherein the RNN receives the sequences of tokens and the sequences of tags in the labeled transaction records as input and provides the tag patterns as output.  
However Bengio, in combination with Sarawagi, Abraham, Radford and Manning, teaches:
wherein training the machine learning model based on the labeled transaction records includes training a Recurrent Neural Network (RNN), wherein the RNN receives the sequences of tokens and the sequences of tags in the labeled transaction records as input and provides the tag patterns as output (see col. 1, lines 50-67 to col. 2, lines 1-3…The neural network training system can train a recurrent neural network that is configured to receive an input, e.g., an input sequence, and to generate a sequence of outputs from the input sequence…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, Abraham, Radford and Manning to add a Recurrent Neural Network to the combination system of Sarawagi, Abraham, Radford and Manning, as taught by Bengio above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the ability of the neural network to accurately generate target sequences, as suggested by Bengio (col. 4, lines 1-9).

Claim 11 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4. Abraham teaches computers [0116] and storage devices [0110].  Therefore, claim 11 is rejected for the same reasons as applied to claim 4 above.

Claim 18 recites substantially the same functionalities recited in claim 4, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 4.  Abraham teaches a non-transitory computer readable storage medium [0116].  Therefore, claim 18 is rejected for the same reasons as applied to claim 4 above.

     Claims 6-7, 13-14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sunita Sarawagi (“Information Extraction,” hereinafter referred to as Sarawagi), in view of Abraham et al. (US 20170116679 A1, hereinafter referred to as Abraham), and further in view of Radford et al. (US 2017/0060835 A1, hereinafter referred to as Radford), and Manning et al. (US 2017/0052958 A1, hereinafter referred to as Manning), and Denninghoff (US 2014/0164352 A1, hereinafter referred to as Denninghoff).

As to claim 6, Denninghoff, which incorporates the rejection of claim 1, Sarawagi, Abraham, Radford and Manning, teaches wherein predicting a canonical name from the test transaction record comprises:
comparing (i) a hash value of the one or more particular test tokens and (ii) respective hash values of canonical names corresponding to the particular tag of interest, the hash values of the canonical names being stored in a hash database (see paragraphs [0841]…The hash is sent to the search engine where it is compared with the hash of the document's latest known version (known at the search engine));
determining a list of candidate canonical names based on the comparing  (see paragraphs [0768]-[0770]…rank a document highest that produces the smallest Levenshtein distance between the Canonical Targets and the closest substring in the document's Canonical Form, with the minimum Levenshtein distances for each Canonical Target (i.e., each range) summed. Whenever a Canonical Target was not unique in the original Canonical Form, the shortest unique context on the left or right is considered part of that target for purposes of calculating the Levenshtein distance for that Canonical Target..);
determining a respective string likelihood distance between the one or more tokens and each candidate canonical name in the short list (see paragraphs [0768]-[0770]…rank a document highest that produces the smallest Levenshtein distance between the Canonical Targets and the closest substring in the document's Canonical Form, with the minimum Levenshtein distances for each Canonical Target (i.e., each range) summed. Whenever a Canonical Target was not unique in the original Canonical Form, the shortest unique context on the left or right is considered part of that target for purposes of calculating the Levenshtein distance for that Canonical Target..);
designating a candidate canonical name in the list that corresponds to a shortest string likelihood distance as the predicted canonical name (see Fig. 31 element 3125; [0638]-[0640] …Find 3125 the minimum edit-distance (Levenshtein distance) code unit subsequence of the Canonical Form to the approximate match regular expression. If there is more than one with the same minimum edit-distance, then choose the shortest one; [0768]-[0769]… [0779]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, Abraham, Radford and Manning to add a string likelihood distance to the combination system of Sarawagi, Abraham, Radford and Manning, as taught by Denninghoff, above.  The modification would have been obvious because one of ordinary skill would be motivated to use a canonical form and hash based searching that are beneficial because of the efficiency of the search and because they more reliably find the intended content, as suggested by Denninghoff ([0833]).

As to claim 7, Denninghoff, which incorporates the rejection of claim 6, in combination with Sarawagi, Abraham, Radford and Manning, teaches wherein the hash value is determined based on a modified Rabin-Karp hashing function, and the string likelihood distance is a modified Levenshtein distance (see paragraphs [0131]-[0132]…the resulting implementation provides both pairwise independence and the fastest computation amongst all of the rolling hash functions studied by Lemire-Kaser, including Karp-Rabin…; Fig. 31 element 3125; [0638]-[0640] …Find 3125 the minimum edit-distance (Levenshtein distance) code unit subsequence of the Canonical Form to the approximate match regular expression. If there is more than one with the same minimum edit-distance, then choose the shortest one; [0768]-[0769]…[0779]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, Abraham, Radford and Manning to add a modified Rabin-Karp hashing function and a modified Levenshtein distance  to the combination system of S Sarawagi, Abraham, Radford and Manning, as taught by Denninghoff, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide both pairwise independence and the fastest computation, use a canonical form and hash based searching that are beneficial because of the efficiency of the search and because they more reliably find the intended content, as suggested by Denninghoff ([0131] and [0833]).

Claim 13 recites substantially the same functionalities recited in claim 6, and is directed to a system that performs the method of claim 6.  Abraham teaches computers [0116] and storage devices [0110].   Therefore, claim 13 is rejected for the same reasons as applied to claim 6 above.

Claim 14 recites substantially the same functionalities recited in claim 7, and is directed to a system that performs the method of claim 6. Abraham teaches computers [0116] and storage devices [0110].   Therefore, claim 14 is rejected for the same reasons as applied to claim 7 above.

Claim 20 recites substantially the same functionalities recited in claim 6, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 6.  Abraham teaches a non-transitory computer readable storage medium [0116].  Therefore, claim 20 is rejected for the same reasons as applied to claim 6 above.

As to claim 21, Denninghoff, which incorporates the rejection of claim 6, in combination with Sarawagi, Abraham, Radford and Manning, teaches wherein: 
determining the list of candidate canonical names comprises identifying each canonical name whose hash value is within a first distance of the hash value of the one or more particular test tokens (see paragraphs [0841]... The hash is sent to the search engine where it is compared with the hash of the document's latest known version (known at the search engine)...; [0768]-[0770] ... rank a document highest that produces the smallest Levenshtein distance between the Canonical Targets and the closest substring in the document's Canonical Form, with the minimum Levenshtein distances for each Canonical Target (i.e., each range) summed. Whenever a Canonical Target was not unique in the original Canonical Form, the shortest unique context on the left or right is considered part of that target for purposes of calculating the Levenshtein distance for that Canonical Target…).  
designating a candidate canonical name in the list that corresponds to a shortest string likelihood distance as the predicted canonical name comprises: 
           determining whether any candidate canonical names have a string likelihood distance below a predetermined threshold see Fig. 31 element 3125; [0638]-[0640] ... Find 3125 the minimum edit-distance (Levenshtein distance) code unit subsequence of the Canonical Form to the approximate match regular expression. If there is more than one with the same minimum edit-distance, then choose the shortest one; [0661]-[0062]… <ThresholdProbability>; [0768]-[0769] ... [0779]); 
Application No. : 15/728,457 Filed: October 9, 2017 Page: 8of15        in response to determining that at least one candidate canonical name has a string likelihood distance below the predetermined threshold, designating the canonical name with the shortest string likelihood distance as the predicted canonical name (see Fig. 31 element 3125; [0638]-[0640] ... Find 3125 the minimum edit-distance (Levenshtein distance) code unit subsequence of the Canonical Form to the approximate match regular expression. If there is more than one with the same minimum edit-distance, then choose the shortest one; [0661]-[0062]… <ThresholdProbability>; [0768]-[0769] ... [0779]); and
        in response to determining that no candidate canonical names have a string likelihood distance below the predetermined threshold, determining a second list of candidate canonical names, comprising identifying each canonical name whose hash value is within a second distance of the hash value of the one or more particular test tokens, wherein the second distance is larger than the first distance (see paragraphs
[0768]-[0770] ... rank a document highest that produces the smallest Levenshtein
distance between the Canonical Targets and the closest substring in the document's
Canonical Form, with the minimum Levenshtein distances for each Canonical Target
(i.e., each range) summed. Whenever a Canonical Target was not unique in the original
Canonical Form, the shortest unique context on the left or right is considered part of that
target for purposes of calculating the Levenshtein distance for that Canonical Target…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Sarawagi, Abraham, Radford and Manning to add a modified Rabin-Karp hashing function and a modified Levenshtein distance  to the combination system of Sarawagi, Abraham, Radford and Manning, as taught by Denninghoff, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide both pairwise independence and the fastest computation, use a canonical form and hash based searching that are beneficial because of the efficiency of the search and because they more reliably find the intended content, as suggested by Denninghoff ([0131] and [0833]).

Claim 22 recites substantially the same functionalities recited in claim 21, and is directed to a system that performs the method of claim 6.  Abraham teaches computers [0116] and storage devices [0110].   Therefore, claim 22 is rejected for the same reasons as applied to claim 21 above.

Claim 23 recites substantially the same functionalities recited in claim 21, and is directed to a non-transitory storage devices storing instructions that performs the method of claim 21.  Abraham teaches a non-transitory computer readable storage medium [0116].  Therefore, claim 23 is rejected for the same reasons as applied to claim 21 above.   

Response to Applicant’s arguments
The Applicant’s arguments for prior arts filed on 08/02/2021 have been fully considered but are not persuasive.
Claim Rejections - 35 U.S. C § 101
The 101 rejection is withdrawn with the amendment filed on 08/02/2021.
Claim Rejections - 35 U.S. C § 103
Argument 1
Applicant appears to assert that that the cited portions of Sarawagi, Hu, Li, Radford, and Manning, either alone or in combination, do not disclose or suggest this feature of amended claim 1: "training a machine learning model based on the labeled transaction records, wherein the machine learning model is configured to process an input sequence of tokens and to generate a predicted sequence of tags corresponding to the input sequence of tokens."

Examiner’s response:
Examiner respectfully disagrees.  Applicant’s arguments are moot in view of new ground(s) of rejection (Abraham et al. (US 20170116679 A1, hereinafter referred to as Abraham)).

Argument 2
Applicant appears to assert that that the cited portions of Sarawagi, Hu, Li, Radford, and Manning, either alone or in combination, do not disclose or suggest this feature of amended claim 1: "predicting a likely sequence of tags corresponding to the sequence of test tokens of the test transaction record using the trained machine learning model."

Examiner’s response:
Examiner respectfully disagrees.  Applicant’s arguments are moot in view of new ground(s) of rejection (Abraham et al. (US 20170116679 A1, hereinafter referred to as Abraham)).

Argument 3
Applicant appears to assert that that the cited portions of Denninghoff does not disclose or suggest "identifying one or more particular test tokens from the test transaction record that correspond to a particular tag of interest," where each tag is "an abstraction of one or more corresponding tokens," as recited by amended claim 1.

Therefore, Applicant respectfully requests the 35 U.S.C. § 103 rejections to claim 1 and its dependent claims be withdrawn. Independent claims 8 and 15 recite similar features and were rejected for the same reasons. Therefore, Applicant respectfully requests the 35 U.S.C. § 103 rejections to claims 8 and 15 and their dependent claims be withdrawn.

Examiner’s response:
Examiner respectfully disagrees.  Sarawagi does teach: identifying one or more particular test tokens from the test transaction record that correspond to a particular tag of interest in the likely sequence of tags (see page 275… section 1.5.1 Structured Databases, wherein, using the broadest reasonable interpretation, Examiner interprets “the sales transactions database and product database for extracting fields like customer id and product name in a customer email” and page 283…“tagging actions: assigning an entity label to a sequence of tokens, inserting the start or the end of an entity tag at a position, or assigning multiple entity tags” to teach the limitation).

Therefore, Examiner respectfully maintains the 35 U.S.C. § 103 rejections to claim 1 and its dependent claims. Independent claims 8 and 15 recite similar features and were rejected for the same reasons. Therefore, Examiner respectfully maintains the 35 U.S.C. § 103 rejections to claims 8 and 15 and their dependent claims.
  No further arguments were made for the dependent claims.  Therefore, the remaining claims are not patentable over the combination of references and not in condition for allowance for at least the same reasons as stated above with respect to the rejection of the independent claims under 35 U.S.C. § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122